Citation Nr: 1127389	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD with major depression.  The Veteran filed a notice of disagreement in May 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in November 2008.  The Veteran testified at a Board hearing in April 2010; the transcript is of record.

The March 2008 rating decision also denied entitlement to a compensable rating for service-connected bilateral hearing loss.  The Veteran perfected an appeal as to the disability rating assigned; however, withdrew such appeal in March 2009.  Thus, the Board does not have jurisdiction of this issue.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied entitlement to service connection for PTSD with major depression; the Veteran did not file a notice of disagreement.  

2.  Additional evidence received since the RO's December 2004 decision which denied entitlement to service connection for PTSD with major depression is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2004 decision denying service connection for PTSD with major depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the RO's December 2004 decision which denied entitlement to service connection for PTSD with major depression, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for PTSD with major depression, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the merits of this issue, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in June 2007, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In September 2004, the Veteran filed a claim of service connection for PTSD.  In a December 2004 rating decision, the RO denied entitlement to service connection for PTSD with major depression.  At the time of issuance of the rating decision, the treatment records on file did not reflect diagnoses of PTSD or major depression, and the Veteran had not responded to a request for stressor information.  The evidence on file at that time consisted of service treatment records and VA outpatient treatment records.  The Veteran did not file a notice of disagreement with the December 2004 decision, and the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302, 20.1103.  

In June 2007, the Veteran filed a claim of service connection for PTSD.  VA outpatient treatment records associated with the claims folder reflect diagnoses of PTSD and major depression.  Specifically, a May 2007 VA outpatient treatment record reflects a diagnosis of PTSD associated with his childhood and combat.  A June 2007 evaluation, however, reflects that he does not meet the criteria for military-related PTSD.  Correspondence dated in May 2008 from a VA psychiatrist reflects diagnoses of PTSD and major depression.  In March 2008, the Veteran submitted a statement with regard to his claimed in-service stressors, and submitted testimony on his stressors at the April 2010 Board hearing.  In light of the VA treatment records which reflect diagnoses of PTSD and major depression, and the statements and testimony regarding the Veteran's claimed stressors, the Board finds that this evidence relates to unestablished facts necessary to substantiate the merits of the claim, specifically the presence of a disability and supporting evidence in support of etiology.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection is reopened.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD with major depression, is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

The Veteran has stated that he is in receipt of disability benefits from the Social Security Administration (SSA) for his PTSD.  His SSA records are not of record and must be associated with the claims folder.  

The Veteran asserts that during his service in Charleston, South Carolina he was assigned to a military police unit and was tasked with recovering a body of a Marine from a swamp.  The Marine had apparently committed suicide.  In the Veteran's representative's Informal Hearing Presentation he stated that an internet search was conducted and he was able to find a date of January 12, 1970 as a day that a body was recovered out of the swamp.  The Veteran testified that such date sounded "about right" as to this claimed stressor.  The Veteran's representative should submit documentation to support the internet search.  The Board notes that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a).

Updated VA outpatient treatment records from the Salt Lake City VA Medical Center (VAMC) for the period February 1, 2008, to the present should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the entirety of the Veteran's SSA records with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Request that the Veteran's representative submit documentation to support the internet search pertaining to the claimed stressor of removing a body from a swamp that purportedly occurred on January 12, 1970.  

3.  Obtain updated VA outpatient treatment records from the Salt Lake City VAMC for the period February 1, 2008, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

4.  After completion of the above, the RO should readjudicate the Veteran's claim of service connection for PTSD with major depression.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


